UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 17-1993
                                  ________________

                              STEVEN L. ROMANSKY,
                                              Appellant

                                           v.

                     SUPERINTENDENT GREENE SCI;
        THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA;
          DISTRICT ATTORNEY OF PIKE COUNTY, PENNSYLVANIA

                                  ________________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 1-09-cv-01472)
                      District Judge: Honorable Sylvia H. Rambo
                                  ________________

                                 Argued March 6, 2019

        Before: SMITH, Chief Judge, AMBRO, and RESTREPO, Circuit Judges

                             (Opinion filed August 8, 2019)

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the Precedential Opinion in the above case filed
August 8, 2019, be amended as follows:

        On page 13, second paragraph, line seventeen, replace “counts” with “courts” so
that the phrase reads “the Pennsylvania courts imposed separate sentences . . . .”

                                                By the Court,
                                                s/ Thomas L. Ambro, Circuit Judge
Dated: August 9, 2019
cc: All Counsel of Record